WOODLEY, Judge.
The offense is murder under Art. 802c, Vernon’s Ann.P.C.; the punishment, 5 years.
The .record is before us without a statement of facts and no brief has been filed in appellant’s behalf.
The sole question presented for review is the overruling of appellant’s exceptions to the indictment.
*182The grounds upon which the indictment was attacked were that there was insufficient allegation as to the cause of death of the persons allegedly killed and to show a causal connection between the collision and such death.
The indictment alleged that appellant while intoxicated drove an automobile upon a public highway and, while so driving said automobile, through accident and mistake killed the persons named therein by driving said automobile “into and causing it to collide with the automobile” in which the named persons were riding.
The trial judge did not err in overruling the exceptions to the indictment.
The judgment is affirmed.